Exhibit 10.2

 

TENNANT’S
SHORT-TERM
INCENTIVE
PLAN
(STIP)

 

2005

 

--------------------------------------------------------------------------------


 

Tennant Company

 

Incentive Plan

 

OBJECTIVE

 

To maximize Economic Profit Improvement.

 

STIP DESIGN

 

It is essential for the management team to focus on common goals and objectives
and to work towards the organization’s long-term success.  One vehicle to help
facilitate this is a Short-Term Incentive Plan (STIP).  Through the STIP,
Tennant can reinforce the following:

 

•                 making decisions based on the overall organization’s long-term
success;

•                 leveraging capital investments;

•                 tying incentives to the business performance; and

•                 successfully meeting annual individual objectives.

 

Given the above, Tennant’s STIP has been designed to include four basic
elements:

 

1.              maximize returns on investment;

2.              recognize unit performance;

3.              reward teamwork across the organization; and

4.              recognize individual contributions.

 

ECONOMIC PROFIT (EP)

 

As an organization, Tennant will be utilizing Economic Profit (EP) improvement
as the primary driver of our business.  As a result, objectives at two levels
(Corporate and Business Unit) are tied directly to EP improvement.

 

Corporate EP — At the Corporate/TCON level, our EP improvement target is set
forth on Attachment A.  Each STIP participant will have a minimum of 50% of
his/her STIP award tied to the TCON EP improvement target.  The primary elements
of EP are:

 

•                  Sales

•                  Operating Expenses

•                  Cost of Sales

•                  Selling and Administration Expenses

 

•                  Tax Rates

•                  Capital Charge on net assets, including:

•                  Inventories

•                  Receivables

•                  Property, Plant and Equipment

 

Payout under the TCON EP element is a function of how well the Company performs
(i.e., actual EP improvement, year over year vs. target improvement).

 

--------------------------------------------------------------------------------


 

Business Unit EP — Unit EP improvement has the same characteristics as TCON EP,
except it is computed at the business unit level.  Each of the business units
will have an EP improvement target (see Attachment A).

 

Minimum EP Performance Factor —  If the combined business unit and corporate EP
performance level fall below a 25% payout factor, the EP payout factor will
equal 25% so long as:

 

•                  The payout does not equal more than 25% of the actual net
operating profit before taxes of TCON or the Business Unit

•                  The individual objectives score (see Attachment B) is equal
to or greater than .90, meaning the individual met or exceeded expectations.

 

In such situations, the maximum payout will equal 25% of target.

 

Individual Contribution — The focus here is on meeting individual objectives. 
Each STIP participant will have annual objectives set prior to the start of the
calendar year (see Attachment C).  These objectives will typically be critical
to helping Tennant achieve its immediate profit and/or long-term strategic
goals.

 

At the end of the year, managers will submit their individual factor
recommendations to the Management Committee, who will review the objectives to
ensure that there is a consistent calibration across departments.

 

A factor will then be determined based on the individual’s performance.  See
attachment B for clarification.

 

Many individual factors will have some inherent level of subjectivity.  To help
drive a level of rating consistency across the organization, a recommended
distribution of individual scores is provided in attachment B.

 

The Management Committee (CEO, VP of HR, CFO, and respective SMT member) will be
responsible for reviewing and approving year-end performance and corresponding
STIP payout awards. As these relate to executive officers, the Board Executive
Compensation Committee must approve respective changes.

 

--------------------------------------------------------------------------------


 

STIP Payout Formula

 

STIP Payout Formula =

 

Base Salary X STIP Award % = Target Award

 

[(Target Award X Corp. EP Weighting X Corp. EP Factor)

 

+

 

(Target Award X Unit EP Weighting X Unit EP Factor)]

 

X

 

Individual Factor

 

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

BASE SALARY

 

The total base pay of an individual for the calendar year of the plan year.

 

OBJECTIVES

 

Company and individual objectives should be developed prior to the beginning of
the Plan year.  Individual objectives will be approved by the respective unit
head.  Quarterly review and evaluation of each participant’s objectives will be
the responsibility of the STIP participant and his/her manager.

 

MANAGEMENT COMMITTEE

 

This Committee has the responsibility for administration of the Plan, reviewing
annual objectives, approving any changes in objectives, and resolving any issues
around Plan interpretations.  The Management Committee will consist of Tennant’s
CEO, VP of HR, CFO, and the respective SMT member.

 

MATERIAL CHANGES

 

In those instances where there are material changes in the business (e.g.,
mergers, acquisitions, divestitures), the Management Committee reserves the
right, without limitation, to make corresponding adjustments to any or all
aspects of the Plan (i.e., funding schedules, individual objectives, etc.).  For
changes that affect the SMT, the Board Executive Compensation Committee must
approve respective changes.

 

OBJECTIVES UPDATE

 

In those instances where organizational objectives or priorities supersede a
participant’s objectives, appropriate adjustments to the participant’s
objectives must be reviewed and approved by the Management Committee.

 

ANNUAL PAYOUT

 

Annual incentives will be distributed within ninety days of the year-end. 
Normally, payouts will occur near mid-March, following the plan year.

 

Payouts in excess of 200% of target will be made in restricted stock with a
vesting schedule of 50% per year over the following two years.

 

TERMINATION

 

Should a participant’s employment terminate prior to the end of the Plan year
for any reason other than retirement, death, or disability, the participant will
not be entitled to an incentive payment for the Plan year.

 

If a participant’s employment with the Company terminates by reason of
retirement, death, or disability, a prorated payment will be made within 90 days
following year-end close, based upon the time the participant served in the
eligible job during the Plan year.  The final award will be based on year-end
performance.

 

--------------------------------------------------------------------------------


 

CHANGE IN JOB WITHIN THE COMPANY

 

A participant who is promoted or demoted from a STIP-eligible job to another
STIP-eligible job with a different STIP Target Award Percent will have a
prorated payment based upon the time served in each job during the Plan year,
provided at least three months was served in each job.  If a participant is in
an eligible job for less than three months during the Plan year, the payment is
based on the target award percent of the job served in the longest.

 

A participant who changes jobs but is not eligible for this Plan retains the
right to a prorated payment under this Plan based on the length of time in the
eligible job provided at least three months was served in the STIP-eligible job.

 

EMPLOYMENT AT WILL

 

Participation in the Incentive Plan does not constitute a guarantee of continued
employment to individuals in the Plan.  Employment with the Company remains “at
will,” which means that all aspects of the job, including employment by the
Company, may be changed or terminated by the Company at any time with or without
cause.  Likewise, the individual may terminate employment with Tennant.

 

PLAN INTERRUPTION AND IMPLEMENTATION

 

The Company reserves the right, without limitation, to interpret and implement
this Plan in accordance with the 1998 Management Incentive Plan. 
Interpretations of this Plan are generally made by the Management Committee.

 

 

Participant Signature

 

 

 

 

 

 

 

Date

 

 

 

Manager Signature

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 


SLT MEMBER SIGNATURE

 

 

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------